Case 2:15-cv-05346-CJC-E Document 445-12 Filed 10/29/20 Page 1 of 1 Page ID
                                #:30071




                     Exhibit 1-H
       In accordance with L.R. 79-5.2.2(b)(ii), an unredacted version of this exhibit
                                will be filed on October 30, 2020

       Evidence Packet in Support of Defendant’s Motions for Summary Judgment



          U.S.D.C., Central District of California, Case No.: 2:15-cv-05346-CJC-E




                                                                                     Exhibit 1H
                                                     White Decl. ISO Disney's SJ Motion P.0201
